UNITED STATES DISTRICT COURT
THE DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA )
)

Vv. ) No.: Cr. 21-CR-41-05-JL
)
)

NOBODY

NOTICE OF APPEARANCE

PLEASE TAKE NOTICE that Rene Suarez, Esq., hereby enters this Notice of
Appearance on behalf of the Defendant, NOBODY, in the above-styled cause as trial counsel.

CERTIFICATE OF SERVICE
T HEREBY CERTIFY that on June 2, 2021, a true and correct copy of the foregoing
was furnished by using the CM/ECF system with the Clerk of the Court, which will send notice
of the electronic filing to all interested parties, including the Office of the United States

Attorney.

Respectfully submitted,

Brown, Suarez, Rios & Weinberg, P.A.
Attorney for Defendant

1532 Jackson Street

Ft. Myers, FL 33901

Telephone: (239) 337-9755
Facsimile: (239) 337-9756

E-mail: Rene@bsrlegal.com

By__/s/ René Suarez
Rene Suarez
Fla. Bar No. 0525081
